Citation Nr: 1117164	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  08-08 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for prostate cancer with loss of use of a creative organ, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Counsel

INTRODUCTION

The Veteran had active service from February 1963 to April 1969, and from January 1971 to November 1985.  The Veteran retired from the Air Force after serving over 20 years on active duty.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In February 2011, a Travel Board hearing was held before the undersigned and a transcript of that hearing is of record.

For the reasons explained below, this appeal must be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.  


REMAND

After reviewing the entire record, the Board finds that additional development is warranted for the Veteran's claim for service connection for prostate cancer.  
38 C.F.R. § 19.9(a) (2010).  

The Veteran contends that service connection is warranted for prostate cancer on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309 due to herbicide exposure in the Republic of Vietnam.  More specifically, the Veteran testified at the February 2011 Board hearing that as a maintenance crew chief of KC-135 airplanes he would fly aboard these planes on missions from U-Tapao Air Field in Thailand to take "VIPs" to Vietnam.  (See Transcript "Tr." at 3-4.)  He testified that these missions were usually to either Da Nang or Tan Sanut in Vietnam and that the planes and crew would remain overnight in Vietnam and then take off the next morning.  (Id. at 5.)  The Veteran indicated that these trips were temporary duty assignments (TDY) while part of the 301st Air Refueling Group based out of Lockbourne AFB, Ohio.  (Id. at 5, 12.)  During the course of appeal, he has submitted several statements that are all generally consistent with this hearing testimony.  See June 2007, July 2008, August 2008, January 2010, and February 2010 Statements in Support of his claim.

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  According to the VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, ch. 2, section C, 10(b) (M21-1MR), service in the Republic of Vietnam means service in the Republic of Vietnam or its inland waterways, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Service in the Republic of Vietnam under 38 C.F.R. § 3.307(a)(6)(iii) requires the service member's presence at some point on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).  Cf. VAOPGCPREC 7-93 (Aug. 12, 1993) (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (July 23, 1997) (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain enumerated diseases, to include prostate cancer, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The Board initially notes that the record does not confirm that the Veteran served in Vietnam.  A February 2007 response from the National Personnel Records Center (NPRC) states that it was not able to determine whether or not the Veteran had "in-country service in the Republic of Vietnam."  The response notes that copies of pertinent documents or information from the file were sent, but it does not indicate that the Veteran's complete personnel file was sent.  Indeed, a March 2009 letter from the RO to the Veteran notes that the "entire personnel file for the entire time" was requested, but it only received partial records extending through about 1968.  The Veteran was asked to complete a form to enable another request to NPRC and he was asked to submit performance evaluations and/or lay statements about his in-country service.  

Available service records (from the Veteran's service personnel (201) file - 
AF Form 7) show that he served at U-Tapao Air Field, Thailand, as a recovery team chief from December 1968.  Under the Foreign Service Summary section of the AF Form 7, several TDYs are noted.  It is unclear what these TDY notations signify because the writing has faded, the right-hand side of the document has been cut off, and the locations are unclear and, perhaps, codified as a series of numbers.  

The Veteran's awards and decorations include the Vietnam Service Medal (VSM) and Vietnam Gallantry Cross (w/1 BBS), both of which may be awarded for service in the Republic of Vietnam or for service in Southeast Asia without service in the Republic of Vietnam.  Additionally, service treatment records indicate that the Veteran was seen with complaints and for treatment at the "11th USAF Hospital, 
U-Tapao AFLD, THAI" in December 1968, October 1972, November 1972, and December 1972.

The Board initially notes that the record clearly does not contain all of the Veteran's service personnel records.  Service personnel records are Federal records and VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  See 38 C.F.R. § 3.159(c)(2) (2010).  Such is not the case here.  Indeed, NPRC's 2007 response indicates that it sent copies of "pertinent" records.  Further, the March 2009 letter states that service personnel records in the claim file only went to about 1968.  The Veteran has alleged TDYs to Vietnam after 1968.  As such, there appears to be relevant, outstanding service personnel records that could aid in substantiating the Veteran's claim of having set foot in Vietnam.

The Veteran has also stated that his pay records could verify that he received combat pay and associated flight pay for the reported missions to Vietnam.  See, e.g., February 2010 statement.  The record, however, unfortunately does not reflect that any attempts have been made to obtain the Veteran's pay records.  Similarly, in the February 2010 statement, the Veteran indicated that the RO stated that they would request copies of crew manifest records for the periods he was claiming, but there is no indication that this has been accomplished either.  Contrarily, the Veterans reports that he has heard nothing about the results of this development and the record does not reflect that such development was undertaken.  

In light of the Veteran's contentions and the evidence currently of record, the Board finds that a remand is necessary to fulfill VA's duty to assist.  On remand, the Veteran's complete service personnel records from his Official Military Personnel File (OMPF), including all records of his assignments, whether permanent or TDY stations; all travel orders; travel vouchers, and all TDY orders, should be obtained.  Additionally, relevant pay records and copies of crew manifests should be associated with the record, as necessary.

Accordingly, this case is REMANDED for the following actions:

1.  Contact the Veteran and inform him that he may submit any evidence in his possession, including lay statements, tending to show that he set foot or spent the night in Vietnam.  

2.  Obtain a copy of the Veteran's complete service personnel records from his Official Military Personnel File (OMPF), including all records of his assignments, whether permanent or TDY stations; all travel orders and/or travel vouchers; and all TDY orders.  If efforts to obtain the Veteran's OMPF are unsuccessful through the NPRC, request verification of the reported TDY in Vietnam through the Air Force Personnel Center (AFPC) at Randolph Air Force Base, Texas, the Joint Services Records Research Center (JSRRC) and/or any other appropriate depository.  Provide the depository with the appropriate information (if necessary, contacting the Veteran for additional information), as needed, showing service dates, duties, and units of assignment and copies of the Veteran's statements pertaining to service in Vietnam.  Associate all documents obtained with the claims file.  All efforts to obtain these records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  If any records are unavailable, the Veteran should be notified of such in accordance with 38 C.F.R. § 3.159(e).

3.  Contact the Defense Finance and Accounting Service (DFAS) for verification of the Veteran's pay during active duty; specifically, this effort should seek to confirm the Veteran's alleged receipt of any combat or associated flight pay in connection with TDYs (during mid- to late-1960s and in late 1972) to Vietnam.  Document all attempts and responses in a memorandum to the file.  If the records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

4.  Address the Veteran's February 2010 report that the RO stated that they would request copies of flight crew manifest/log records for the periods he claims he flew missions into Vietnam (see Veteran's August 15, 2008, and January 25, 2010, statements).  All appropriate actions should be taken and the record fully documented.  

5.  Address the Veteran's February 2011 statement which indicates that possible supporting information can be obtained from another Veteran's claims file.  A review of the record reveals that the referenced Veteran's claims file was associated with the appellant's claims file.  On remand, any further required development to address this contention should be completed.  After this has been done, copies of any relevant records with the personal identifiers removed for the other Veteran to comply with privacy requirements should be associated with the appellant's claims file, and then the other Veteran's claims file must be returned to its appropriate location. 

6.  Thereafter, readjudicate the issue on appeal, considering all evidence of record.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

Claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B and 7112 (West Supp. 2010).



_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


